Citation Nr: 9920824	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-02 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for a lumbar disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to May 1991.

Initially, the Board of Veterans' Appeals (Board) notes that 
in the original claim on appeal, the veteran sought a rating 
in excess of 10 percent for his service-connected lumbar 
disorder.  Thereafter, a March 1994 rating decision increased 
the evaluation for this disorder to 20 percent, effective 
from June 1991.  The veteran has continued the appeal.

The Board further notes that additional claims for service 
connection for cervical and thoracic spine disorders were 
denied by the March 1994 rating decision, and the record does 
not reflect that the veteran filed a notice of disagreement 
with this decision.  Consequently, the Board finds that these 
issues have not been developed for appellate review.

Finally, the Board finds that based on statements from the 
veteran in his notice of disagreement filed in January 1992 
and at the time of his personal hearing in November 1992, the 
veteran has raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  This issue is referred back to 
the regional office (RO) for further clarification and/or 
adjudication. 


REMAND

In its previous remand in May 1996, the Board noted that in 
his personal hearing in November 1992, the veteran testified 
that he was to be reevaluated for retention in the National 
Guard as a result of his back condition.  The Board further 
notes that a March 1992 letter from the veteran indicated 
that the Washington National Guard was in the process of 
reevaluating the veteran to determine if he was retainable.  
A review of the veteran's claims folder also reveals that a 
records inquiry had been submitted to the appropriate service 
department in April 1993.  The RO was subsequently advised 
that the appellant's service records were forwarded to 
another department for purposes of conducting the medical 
evaluation, and that release of any information should be 
forwarded to the Adjutant General, State of Washington (ATTN: 
DCSPER-HS), Camp Murray, Tacoma, Washington 98430-5142.  At 
the time of the previous remand, although the RO directed a 
request for this information from the appropriate location, 
the Board determined that the RO should make an additional 
effort to obtain the National Guard medical report concerning 
the appellant's retention for guard service.

Following the Board's remand, the Board notes that the RO 
directed another request for records to the Adjutant General, 
State of Washington, and the record reflects that the RO 
received a routing and transmittal slip from the Adjutant 
General, dated in March 1999, which indicated that this 
office did not maintain medical records and that the author 
of the note did not have any idea as to where else the 
records might be located.  The claims file does not reflect 
any additional efforts on the part of the RO to obtain the 
National Guard medical report concerning the appellant's 
retention for guard service.

Although the Board finds that the RO properly and reasonably 
responded to the Board's remand in this regard, the Board 
notes that in the original April 1993 communication that 
advised the RO that information regarding the veteran should 
be requested from the Adjutant General, it was also indicated 
that the veteran was being scheduled for a medical evaluation 
at the Madigan Army Hospital for a determination as to his 
fitness for continued military duty.  The Board finds that 
this strongly implies that Madigan Army Hospital was at some 
point in the possession of a copy of the National Guard 
medical report concerning the issue of the veteran's 
retention for guard service.  The Board further notes that 
the claims folder does not contain a specific request for 
this medical report from Madigan Army Hospital dated in or 
after March 1992.  Thus, the Board finds that it is necessary 
for the RO to contact the medical facility and National 
Personnel Records Center (NPRC) and request any and all 
medical records and reports from Madigan Army Hospital dated 
in and after March 1992, or a documented response from the 
medical facility and the NPRC that a search for the records 
had negative results.  Dixon  v. Derwinski, 3 Vet. App. 261 
(1992); Cuevas v. Principi, 3 Vet. App. 542 (1992).  

Consequently, the Board finds that remand is again required 
to carry out a specific directive set forth in the Board's 
remand of May 1996.  Stegall v. West, 11 Vet. App. 268 
(1998). 

While the Board also notes that the RO was unable to obtain 
records from the private chiropractors identified by the 
veteran as treatment providers since his separation from 
active service, the Board finds that further efforts to 
obtain these records are not warranted.  More specifically, 
the RO sought a medical authorization in order to obtain 
these records in a letter dated in March 1999 (which was 
directed to the veteran's most recent address of record), and 
the record does not reflect that the veteran ever responded 
to this request.  The veteran is reminded that the duty to 
assist is not a one way street.  See Wood v. Derwinski, 1 
Vet. App. 406 (1991).

Similarly, the Board also finds that the current state of the 
record does not justify further medical examination.  The 
Board does, however, leave it to the discretion of the RO as 
to whether any evidence obtained by way of additional 
development warrants the scheduling of a new Department of 
Veterans Affairs (VA) medical examination.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his lumbar 
disorder.  Any medical records other than 
those now on file pertaining to this 
disability should be obtained and 
associated with the claims folder.

2.  In accordance with adjudicatory 
procedures, the RO should contact Madigan 
Army Hospital and the NPRC and 
specifically request any and all medical 
records and reports from Madigan Army 
Hospital dated in and after March 1992.  
In this connection, the RO should request 
the record custodians to clarify that 
Madigan Army Hospital was the only Army 
facility the appellant was likely to have 
gone to for a medical examination in 
connection with his retention for guard 
service.  If the record custodian 
determines that the type of medical 
examination suggests other possible 
facilities, appropriate efforts should be 
made to obtain records from any such 
facility.  Any evidence obtained should 
be associated with the claims folder.  If 
it is indicated that these records are no 
longer available, the RO should request a 
documented response from Madigan Army 
Hospital and the NPRC that a search for 
the records had negative results.  Should 
either of these inquiries produce 
evidence that the records have been 
transferred or retired and their current 
location, an appropriate request to 
obtain these records should be made.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for a lumbar disorder.

4.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



